DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1,2,6,10 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


CLAIMs 3 and 14 canceled by applicant.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 6, 7, 8 and 9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Farazian et al US 20160373057 new cite.


Re claim 1, 4, 7: The reference to Farazian et al discloses a dual core/oscillator  structure that is used in communication systems(inherent LO (local meaning here used with local PLL)with dual band operation.) The circuit comprises a 1st VCO and 2nd VCO. Capacitors are shown coupling the two VCO’s and Switches (240/242)being placed in parallel to the capacitors. The switch will allow for current direction changes based on On/Off selections and dual band operation desired.

    PNG
    media_image1.png
    952
    1370
    media_image1.png
    Greyscale

Re claim 6: As can be seen inductor elements are part of the LC VCO core.
Re claims 8 and 9:
The figure above shows  1st VCO with terminals 1 and 2 and 2nd VCO with terminals 3 and 4.
Switch 246 is coupled between terminals 1 and 3. Switch 244 coupled between terminals 2 and 4. Switch 242 coupled between 2nd and 3rd terminals and lastly, switch 240 coupled between terminals 1 and 4.

Allowable Subject Matter
Claims 10-13, 15-20 and 22 allowed.


Claims 2, 5  and 21 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNOLD M KINKEAD whose telephone number is (571)272-1763. The examiner can normally be reached M-F 7am-5:30pm(Fri-Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3486. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARNOLD M KINKEAD/Primary Examiner, Art Unit 2849